Citation Nr: 0727335	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.  
The veteran passed away in February 2003, and the appellant 
is the veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April 2003 and May 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The April 2003 rating decision denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC under 38 U.S.C.A. 
§ 1318.  The May 2003 rating decision denied service 
connection for post-traumatic stress disorder and tinnitus, 
for purposes of accrued benefits.  

In November 2006, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of her testimony is not of record 
because the tape could not be transcribed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her VA Form 9, substantive appeal to the Board, the 
appellant requested to appear for a personal hearing at the 
RO before a Member of the Board.  Pursuant to 38 C.F.R. § 
20.700(a), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  

The appellant appeared for her personal hearing before the 
undersigned at the RO in November 2006.  Unfortunately, the 
recording of that hearing was inaudible, and no written 
transcript could be prepared.  In correspondence received in 
August 2007, the veteran indicated her desire to appear for 
another personal hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for the Travel 
Board hearing before a Veterans Law Judge 
at the RO.  Notify the appellant and her 
representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or in the event the 
appellant withdraws her hearing request 
or fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



